DETAILED ACTION
This Office action is in response to the amendment filed on October 12, 2021, entered by the RCE filed on the same date.
Claims 1, 3-7, 9-13, and 15-22 are pending.
Claims 1, 3-7, 9-13, and 15-22 have been amended.
Claims 2, 8, and 14 have been canceled.
Claims 19-22 have been canceled.
Claims 1, 3-7, 9-13, and 15-22 are allowed and will be renumbered as 1-19 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 12, 2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Elise R. Heilbrunn (Reg. No. 42,649) on October 29, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 10/12/2021), please amend Claims 1, 3-7, 9-13, and 15-22 as follows:

1. (Currently Amended) A computer-implemented method comprising:
dynamically running a simulation of modifications to one or more performance factors associated with a web product;
collecting actionable insights associated with the one or more performance factors associated with the web product according to the simulation of modifications to the one or more performance factors associated with the web product based on one or more of: cost-benefit ratings of the one or more performance factors associated with the web product, one or more delivery platforms associated with the web product, or one or more device types associated with the web product, wherein at least one of the actionable insights includes a time duration of the one or more performance factors associated with the web product;
recommending, based on the actionable insights, one or more adjustments to the one or more 
generating, for presentation via a graphical user interface (GUI), one or more virtual controls corresponding to the one or more performance factors associated with the web product based, at least in part, on the actionable insights;
processing input received in relation to the one or more virtual controls; and
facilitating an adjustment to the one or more performance factors associated with the web product according to the input received in relation to the one or more virtual controls.

2. (Canceled)

3. (Currently Amended) The computer-implemented method of claim 1, wherein the one or more delivery platforms associated with the web product comprise one or more of: mobile devices, desktop devices, television sets, or dashboard consoles, wherein the one or more device types associated with the web product include one or more of: screen-widths, central processing unit threads, or browsing/rendering limitations, and wherein the one or more performance factors associated with the web product include one or more of: network latency, data sizes, data shapes, server processing, user interfaces, or octane scores.

4. (Currently Amended) The computer-implemented method of claim 1, further comprising:
prior to implementing the adjustment to the one or more performance factors associated with the web product, simulating the adjustment to the one or more performance factors associated with the web product such that one or more performance metrics are determined;
generating waterfall results based on the one or more performance metrics; and


5. (Currently Amended) The computer-implemented method of claim 1, wherein the web product includes one or more of: a website, a webpage, or a web application communicated over one or more networks.

6. (Currently Amended) The computer-implemented method of claim 1, further comprising processing metadata comprising page information associated with the web product, wherein the metadata reveals the one or more performance factors associated with the web product, the one or more delivery platforms associated with the web product, or the one or more device types associated with the web product.

7. (Currently Amended) A system comprising:
a database system including one or more server devices, the database system configurable to cause:
dynamically running a simulation of modifications to one or more performance factors associated with a web product;
collecting actionable insights associated with the one or more performance factors associated with the web product according to the simulation of modifications to the one or more performance factors associated with the web product based on one or more of: cost-benefit ratings of the one or more performance factors associated with the web product, one or more delivery platforms associated with the web product, or one or more device types associated with the web product, wherein at least one of the actionable insights includes a time duration of the one or more performance factors associated with the web product;
recommending, based on the actionable insights, one or more adjustments to the one or more 
generating, for presentation via a graphical user interface (GUI), one or more virtual controls corresponding to the one or more performance factors associated with the web product based, at least in part, on the actionable insights;
processing input received in relation to the one or more virtual controls; and
facilitating an adjustment to the one or more performance factors associated with the web product according to the input received in relation to the one or more virtual controls.

8. (Canceled)

9. (Currently Amended) The system of claim 7, wherein the one or more delivery platforms associated with the web product comprise one or more of: mobile devices, desktop devices, television sets, or dashboard consoles, wherein the one or more device types associated with the web product include one or more of: screen-widths, central processing unit threads, or browsing/rendering limitations, and wherein the one or more performance factors associated with the web product include one or more of: network latency, data sizes, data shapes, server processing, user interfaces, or octane scores.

10. (Currently Amended) The system of claim 7, wherein the database system is further configurable to cause:
to the one or more performance factors associated with the web product, simulating the adjustment to the one or more performance factors associated with the web product such that one or more performance metrics are determined;
generating waterfall results based on the one or more performance metrics; and
communicating the waterfall results to a computing device.

11. (Currently Amended) The system of claim 7, wherein the web product includes one or more of: a website, a webpage, or a web application communicated over one or more networks.

12. (Currently Amended) The system of claim 7, wherein the database system is further configurable to cause processing metadata comprising page information associated with the web product, and wherein the metadata reveals the one or more performance factors associated with the web product, the one or more delivery platforms associated with the web product, or the one or more device types associated with the web product.

13. (Currently Amended) A non-transitory computer-readable medium storing computer-readable instructions which, when executed by a computing device, cause the computing device to perform operations comprising:
dynamically running a simulation of modifications to one or more performance factors associated with a web product;
collecting actionable insights associated with the one or more performance factors associated with the web product according to the simulation of modifications to the one or more performance factors associated with the web product based on one or more of: cost-benefit ratings of the one or more performance factors associated with the web product, one or more delivery platforms associated with the web product, or one or more device types associated with the web product, wherein at least one of the actionable insights includes a time duration of the one or more performance factors associated with the web product;
recommending, based on the actionable insights, one or more adjustments to the one or more 
generating, for presentation via a graphical user interface (GUI), one or more virtual controls corresponding to the one or more performance factors associated with the web product based, at least in part, on the actionable insights;
processing input received in relation to the one or more virtual controls; and
facilitating an adjustment to the one or more performance factors associated with the web product according to the input received in relation to the one or more virtual controls.

14. (Canceled)

15. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the one or more delivery platforms associated with the web product comprise one or more of: mobile devices, desktop devices, television sets, or dashboard consoles, wherein the one or more device types associated with the web product include one or more of: screen-widths, central processing unit threads, or browsing/rendering limitations, and wherein the one or more performance factors associated with the web product include one or more of: network latency, data sizes, data shapes, server processing, user interfaces, or octane scores.

16. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the operations further comprise:
prior to implementing the adjustment to the one or more performance factors associated with the web product, simulating the adjustment to the one or more performance factors associated with the web product such that one or more performance metrics are determined;
generating waterfall results based on the one or more performance metrics; and
communicating the waterfall results to a computing device.

17. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the web product includes one or more of: a website, a webpage, or a web application communicated over one or more networks.

18. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the operations further comprise processing metadata comprising page information associated with the web product, and wherein the metadata reveals the one or more performance factors associated with the web product, the one or more delivery platforms associated with the web product, or the one or more device types associated with the web product.

19. (Currently Amended) The computer-implemented method of claim 1, wherein the one or more performance factors include one or more of: network latency or data size.

wherein at least one of the actionable insights further includes a potential gain quotient.

21. (Currently Amended) The computer-implemented method of claim 1, wherein facilitating the adjustment to the one or more performance factors associated with the web product comprises:
prior to implementing the adjustment to the one or more performance factors associated with the web product, simulating the adjustment to the one or more performance factors associated with the web product such that one or more performance metrics are determined; and
after simulating the adjustment to the one or more performance factors associated with the web product, applying the adjustment to the one or more performance factors associated with the web product.

22. (Currently Amended) The system of claim 7, wherein facilitating the adjustment to the one or more performance factors associated with the web product comprises:
prior to implementing the adjustment to the one or more performance factors associated with the web product, simulating the adjustment to the one or more performance factors associated with the web product such that one or more performance metrics are determined; and
after simulating the adjustment to the one or more performance factors associated with the web product, applying the adjustment to the one or more performance factors associated with the web product.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “collecting actionable insights associated with the one or more performance factors associated with the web product according to the simulation of modifications to the one or more performance factors associated with the web product based on one or more of: cost-benefit ratings of the one or more performance factors associated with the web product, one or more delivery platforms associated with the web product, or one or more device types associated with the web product, wherein at least one of the actionable insights includes a time duration of the one or more performance factors associated with the web product; generating, for presentation via a graphical user interface (GUI), one or more virtual controls corresponding to the one or more performance factors associated with the web product based, at least in part, on the actionable insights” as recited in independent Claims 1, 7, and 13.
The closest cited prior art, the combination of US 2018/0157778 (hereinafter “Mac”) and US 2020/0099773 (hereinafter “Myers”), teaches a design interface that provides a side-by-side interactive circuit design panel. However, the combination of Mac and Myers fails to teach “collecting actionable insights associated with the one or more performance factors associated with the web product according to the simulation of modifications to the one or more performance factors associated with the web product based on one or more of: cost-benefit ratings of the one or more performance factors associated with the web product, one or more delivery platforms associated with the web product, or one or more device types associated with the web product, wherein at least one of the actionable insights includes a time duration of the .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191